Citation Nr: 1106538	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO. 07-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1. Entitlement to service connection for pancreatic cancer.

2. Entitlement to service connection for disability manifested by 
nausea and abdominal pain.

3. Entitlement to service connection for disability manifested by 
blurred vision.

4. Entitlement to service connection for disability manifested by 
urinary frequency.

5. Entitlement to service connection for anemia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to May 1958.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran essentially contends that he has experienced 
pancreatic cancer and other disease and injury as a result of his 
in-service exposure to toxic chemicals as an experiment subject 
in 1957.

The only service treatment records associated with the claims 
file are dated September 23, 1957, and pertain to the Veteran's 
consent for and entrance into a medical experiment training 
program in which he would be a subject in a study to determine 
the physiological and psychological effects of certain agents of 
interest to the Chemical Corps of the service department. The 
documentation indicates that Veteran was one of twenty-eight male 
enlisted volunteers to participate in an experiment to 
investigate the effects of exposure to Sarin (GB), known to be 
highly toxic. 

A letter to the Veteran, from VA's Veterans Benefits 
Administration in Washington, D.C., dated in September 2006, 
after initial adjudication of the Veteran's claims in July 2006, 
states that according to records recently released by the 
Department of Defense (DOD) he participated in tests at Edgewood 
Arsenal in Maryland during his tour of service in the Army. The 
letter states that VA is offering a clinical examination to 
Veterans who receive the notification letter and have concerns 
about the health effects of the possible chemical exposures. 
Since evidence relevant to the Veteran's claims will be developed 
through this process, the RO/AMC should assist the Veteran in 
applying for and scheduling such an examination. See 38 U.S.C.A. 
§ 5103A.

 The Veteran's service entrance examination, records of in-
service treatment, and service discharge examination are not 
associated with the claims file.  However, the 
the Veteran was not informed that all but one day's worth of his 
service treatment records have been lost or destroyed. 

For example, the July 2006 rating decision lists as "evidence" 
the Veteran's "service medical records for the period 1956 to 
1958," and the April 2007 statement of the case lists as 
"evidence" the Veteran's "Service Medical and Personnel 
Records dated August 1956 to May 1958."

Also of record is a one-page "Test Summary" indicating what 
appear to be the dates that the Veteran was seen by "Dr. Davy" 
in September and October 1957. 

Particularly in cases where, as here, a veteran's service 
treatment records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim, to include identifying for the veteran the types of 
alternate or collateral sources of evidence that may assist in 
substantiating his claim, such as statements from service medical 
personnel and "buddy" certificates or affidavits. See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). Further, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). This 
increases the VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Additional attempts to obtain the Veteran's service treatment 
records must be made until the records are obtained or unless it 
becomes reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. 38 
U.S.C.A. § 5103A(b)(3).

Additionally the Veteran must be informed of the types of 
alternate or collateral sources of evidence that may assist in 
substantiating his claim, such as statements from service medical 
personnel and "buddy" certificates or affidavits.   An 
alternate source of relevant evidence may be the Veteran's 
complete Official Military Personnel File. 

The RO/AMC must advise the Veteran of alternative sources of 
evidence, and must seek these records. See 38 U.S.C.A. 
§ 5103A(a)-(c); Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

As described above, there is documentation that the Veteran was a 
subject in an experiment to ascertain the effects of exposure to 
Sarin (GB), and it is stated in the service department records 
that the gas is highly toxic. However, the Board does not have 
the medical expertise to ascertain the residuals of the Veteran's 
exposure to Sarin (GB). The Board may not make use of its own 
unsubstantiated medical conclusions in this matter. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Consequently, Veteran is to be 
afforded a VA examination and opinion as to whether his claimed 
current disabilities began during active service or are related 
to any incident of service, to include residuals of exposure to 
Sarin (GB). See 38 U.S.C.A. § 5103A(d).

Further, any additional relevant records of VA or private 
treatment must be sought. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).





Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for pancreatic cancer, nausea and 
abdominal pain, blurred vision, urinary 
frequency, or anemia from the date of his 
discharge from active service forward. 

(a) The Board notes that associated with the 
claims files are February 1991 VA records of 
treatment, with relevant histories related to 
active service as provided by the Veteran, 
for several of these conditions, including 
chronic anemia and blurred vision.

(b) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the Veteran 
identifies that have not been previously 
obtained. 

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2. The Veteran must be advised that except 
for records of his consent and examination 
for chemical exposure experiments at Edgewood 
Arsenal on September 23, 1957, his service 
treatment records have not been obtained by 
VA from the service department. 

(a) The RO/AMC will notify the Veteran 
that, aside from records of his consent 
and examination for chemical exposure 
experiments at Edgewood Arsenal on 
September 23, 1957, and a one-page "Test 
Summary" indicating what appear to be the 
dates that the Veteran was seen by "Dr. 
Davy" in September and October 1957, his 
service treatment records have not been 
obtained, and request that the Veteran 
submit all service treatment records and 
all service personnel records in his 
possession.

(b) The RO/AMC will advise the Veteran of 
his opportunity to submit alternate 
sources of evidence in support of her 
claim based upon the list of such 
alternative documents provided in the VA 
Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iii, Chapter 2, Section 
E (Dec. 13, 2005). These sources of 
evidence include but are not limited to 
statements from service medical personnel, 
lay statements from other individuals from 
service, post-service employment or 
insurance physicals, and any letters 
written during service.

3. Contact all necessary sources to seek to 
obtain the Veteran's service treatment 
records and records of exposure to Sarin (GB) 
and participation in any other studies at the 
Edgewood Arsenal. 

(a) The sources contacted must include 
(but need not be limited to) Edgewood 
Arsenal/Aberdeen Proving Grounds in 
Maryland and the National Personnel 
Records Center. 

(b) The RO/AMC must take appropriate 
action in response to NPRC reply dated 
January 2006 in which it was advised that 
"if Vet was treated and you can supply 
the necessary information, use MO5."

4. Contact all necessary sources to obtain 
the Veteran's complete Official Military 
Personnel File

5. If the Veteran's service treatment records 
or service personnel records are not 
obtained, the claims file must contain 
findings and an explanation as to why it is 
reasonably certain that such records do not 
exist or that further efforts to obtain those 
records would be futile. See 38 U.S.C.A. § 
5103A(b)(3).

6. Assist the Veteran in obtaining a VA 
clinical examination for Veterans who have 
health concerns related to chemical exposures 
during service at Edgewood Arsenal, as 
offered to him by VA in the letter sent to 
him in September 2006 by the VA Veterans 
Benefits Administration in Washington, D.C. A 
copy of the letter was provided by the 
Veteran and is associated with the claims 
file.

7. Once all available medical records have 
been received, arrange for VA examinations 
with appropriate clinicians. 

The purpose of the examinations is to 
determine whether the Veteran has experienced 
pancreatic cancer, or disability manifested by 
nausea and abdominal pain, blurred vision,  
urinary frequency, or anemia, that began 
during service or is related to any incident 
of service, to include exposure to Sarin (GB).






The following considerations will govern the 
examinations:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) Each examiner must take a history from 
the Veteran as to the onset and nature of 
his pancreatic cancer and anemia and his 
claimed symptoms of blurry vision, urinary 
frequency and nausea and abdominal pain.

(c) If an examiner finds that there is 
a medical or clinical basis for 
corroborating or discounting the 
credibility of the medical history 
provided by the Veteran, the examiner 
must so state.

(d) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations. All indicated 
tests and studies must be performed. 

(e) With respect to the Veteran's claimed 
disabilities, the examiners are referred 
to the following:

(i) The Veteran's records of consent 
for testing and examination on 
September 23, 1957, and a one-page 
"Test Summary" indicating what appear 
to be the dates that the Veteran was 
seen by "Dr. Davy" in September and 
October 1957.



(ii) February 1991 VA records of 
hospitalization and treatment for 
angina and severe anemia in which it is 
indicated that the Veteran was blinded 
for four days after exposure to nerve 
gas during active service, and that he 
had experienced irritation and 
uneasiness of the eye since that time. 
He complained of experiencing headaches 
and irritation of the eyes with 
frequent hazy vision. His angina was 
found to be likely related to exertion 
and anemia. It was noted that "no 
immediate intervention is needed other 
than [a] blood transfusion."  
Sigmoidoscopy revealed internal 
hemorrhoids and a colonic polyp.

(iii) A February 1991 admitting note 
includes a history of complaints of 
bleeding per rectum and exertional 
angina for approximately the past five 
years.

(iv) The February 1991 admitting note 
also includes a history of a serious 
head injury at age 19, which the Board 
notes would have been during active 
service, but the Veteran claimed no 
post-injury complications. The 
clinician taking the history noted 
parenthetically that the Veteran might 
be exaggerating the injury, although 
the Board cannot ascertain why the 
Veteran would have exaggerated the 
injury at emergency treatment several 
months prior to his original VA 
compensation claims. 



(v) Records of VA cardiology 
consultation in February 1991 note a 
past medical history of nerve gas 
exposure with eye irritation and a 
chest injury in the 1960's; it is clear 
from the record however that at least 
the nerve gas exposure took place in 
1957, so that the Veteran's 
recollection in February 1991 of his 
dates of service was not accurate.

(vi) Of record are treatment notes 
relating to an April 1991 VA 
esophagogastroduodenoscopy. An April 
1991 VA pathology report indicates a 
pathologic diagnosis of gastric mucosa 
with minimal chronic inflammation and 
edema.

(vii) An October 1991 / January 1992 
record of VA treatment indicates that 
the Veteran had "chronic BRBPR" likely 
secondary to external/internal 
hemorrhoids and AVM.

(viii) In a written statement submitted 
to VA in February 1992, the Veteran 
wrote that he disagreed with a January 
1992 rating decision that rectal 
bleeding was not service-connected. He 
elaborated that the bleeding had 
occurred periodically since military 
service but had become more frequent in 
the past five years. He expressed his 
belief that the bleeding was the result 
of chemical testing performed in 
service.

(ix) A March 1992 record of VA 
treatment includes a diagnosis of 
"probably bleeding from AVM's in 
colon."

(x) A February 2005 record of VA 
follow-up treatment after January 2005 
surgery for pancreatic cancer includes 
a diagnosis of chronic iron deficiency 
anemia related to AVM and hemorrhoidal 
bleeding.

(f) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. Each examiner is requested to 
provide a complete rationale for his or 
her opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles. 

(g) Each examiner is to specifically 
address in the conclusion section of his or 
her report the purpose of his or her 
examination--the purpose of the 
scheduled examinations is to determine 
whether the Veteran has experienced 
pancreatic cancer, or disability 
manifested by nausea and abdominal 
pain, blurred vision, urinary 
frequency, or anemia, that began during 
service or is related to any incident 
of service, to include exposure to 
Sarin (GB).

(h) If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

8. Readjudicate the issues on appeal. If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



